DETAILED ACTION

	The response filed November 21, 2022 has been entered. Claims 2 and 3 have been canceled by Applicant. Claims 1, 4, and 6-11 are under consideration and claims 12-17 and 20-22 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, “two or more” is indefinite because only two components are listed.
In claims 4, 7, and 11, “the polyol component” lacks sufficient antecedent basis because there are two different polyol components claimed in claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (“Imai”, US 6,833,044 B2) in view of Mgaya (US 2007/0088145 A1).
Regarding claim 1, Imai discloses a solvent-free two component curable adhesive composition (title) comprising a polyol component (A) and a polyisocyanate component (B) (abstract). Imai discloses in TABLE 2, Comparative Example 3, a polyisocyanate component “C” comprising a high percentage of polyester polyol (17:19-32; diethylene glycol and benzoyl chloride), a polyol component “m” (15:60 - 16:7; 328.3 g of trifunctional polypropylene glycol having molecular weight of about 1,000 and 250.14 g of bifunctional polypropylene glycol having molecular weight of about 400). Imai teaches the composition may contain an adhesion improving agent (10:38-39). As to the ratios and amounts of polyols relative to each other and to the total weight of the composition, Imai teaches a broad ratio of polyester polyol to polyether polyol (6:52-60) and a broad range relative to the total weight (6:61-67), which renders the claimed ranges prima facie obvious.
Further regarding claim 1, Imai does not teach a functionality of greater than 2.5 in the polyol. However, Imai teaches a trifunctional polypropylene glycol is included in the synthesis of the polyol as well as a bifunctional polypropylene glycol (15:63-16:7). Mixtures of polyols having different functionalities are well known in the art. Mgaya discloses adhesives for laminating films and teaches polyol hardener components having total average functionality of 2, 3, or four or more [0112]. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a polyol with higher functionality to increase its reactivity. Functionality in the range of 2.5 to 4.5 for a polyol component in a PU adhesive does not appear to be novel or unobvious.
Further regarding claim 1, Imai teaches an adhesion improving agent may be a silane coupling agent, epoxy, or an oxygen acid of phosphorus or a derivative thereof (reads on phosphate ester), inter alia (10:38-60).
Imai teaches the crystalline polyol component can be contained in the polyisocyanate component (B) and may comprise polyether polyol (6:52-67).
Imai teaches the polyether polyol may be a symmetric or linear poly C2-C4 alkylene glycol and may be used singly or in combination (7:11-37), which reads on the claimed polyol components. 
As to claim 4, Imai teaches the polyol component (A) may comprise polyester polyol (3:33-34).
As to claims 6 and 7, Imai teaches the composition may contain an adhesion improving agent (10:38-39) but does not specify whether it is in the polyol component or isocyanate component. One of ordinary skill in the art would appreciate that selecting which component to include the adhesion improving agent in would simply be a matter of design choice.
As to claims 8 and 9, Imai teaches the polyisocyanate component (B) can be the above-mentioned polyisocyanate monomer above (7:41-45), which includes TDI, MDI, TODI, XDI, TMXDI, IPDI, and HDI, inter alia (5:36-6:5).
As to claim 10, Imai teaches additives (9:49) including an antifoaming agent or a foam stabilizer (9:50-52), a catalyst (11:7-8), a leveling agent, a surfactant, and a coloring pigment (11:15-19), inter alia.
As to claim 11, Imai teaches an (NCO/OH) ratio as preferably 1.3 to 4 (8:1-4), which overlaps the range claimed.

Response to Arguments
	Applicant’s arguments and amendments have been fully considered but are not found persuasive.
Applicant amended claim 1 to narrow the scope of the polyol component. However, Imai teaches the polyether polyol may be a symmetric or linear poly C2-C4 alkylene glycol and may be used singly or in combination (7:11-37), which reads on the claimed polyol components. Furthermore, such polyol components were already well known in the art (PBO/PPO/PEO) (for example, see US 5,716,661, 11:13-41).
Applicant maintains the argument that a skilled artisan would not be motivated to increase functionality. However, the prior art shows increasing functionality would increase reactivity. This argument has been addressed previously.
Finally, Applicant argues that a phosphate ester is not an oxygen acid derived from phosphorus. Imai teaches an oxygen acid of phosphorus or a derivative thereof. Phosphate esters are derived from phosphoric acid. The examiner maintains this position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746